DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 repeats “the n-connection area is formed as a common connection area for all emitters of the laser diode bar;” the repeated phrase should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-10, and 13-17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0236472 (Ide).
For claim 1, Ide teaches a method of producing a laser diode bar comprising: 
producing a plurality of emitters arranged side by side (fig. 1, 20, [0049] and [0071]), the emitters each comprising a semiconductor layer sequence (fig. 7, 202-209, [0072]-[0073]) having an active layer that generates laser radiation (fig. 7, 205), a p-contact on a first main surface of the laser diode bar (fig. 7, 209, top surface) and an n-contact on a second main surface of the laser diode bar opposite the first main surface (fig. 7, 202, bottom surface), 
testing at least one optical and/or electrical property of the emitters ([0062]), wherein emitters in which the optical and/or electrical property lies within a predetermined setpoint range are assigned to a group of first emitters, and emitters in which the at least one optical and/or electrical property lies outside the predetermined setpoint range are assigned to a group of second emitters ([0068], fig. 6, S4), and 
electrically contacting the first emitters, wherein the second emitters are not electrically contacted so that they are not supplied with current during operation of the laser diode bar ([0069], fig. 6, S5).
For claim 2, Ide teaches the n-contact (fig. 7, 202) connects to an n-connection layer (fig. 7, 200) arranged on the second main surface and forms an n-connection area, and the n-connection area is formed as a common connection area for all emitters of the laser diode bar (fig. 7, bottom of 200 provides a common connection area, [0073]).
For claim 5, Ide teaches and the laser diode bar (fig. 1, 20: [0071] teaches fig. 7, 20’ from a single semiconductor may be used in place of 20 separated LD devices) is mounted at the first main surface ([0051], [0073]) on 4 EAST\179197908.1a carrier (fig. 1, 10) by a connecting layer (fig. 2a, 12), the p-contact electrically conductively connects to the connecting layer by a p-connection layer (fig. 7, 210a-210e), and the connecting layer has a p-connection area on the carrier (fig. 2a, surface of 12 under 20).
For claim 8, Ide teaches the semiconductor layer sequence comprises a nitride compound semiconductor material ([0072]).
For claim 9, Ide teaches a laser diode bar comprising a plurality of emitters arranged side by side (fig. 1, 20, [0049] and [0071]), the emitters each having a semiconductor layer sequence (fig. 7, 202-209) with an active layer that generates laser radiation (fig. 7, 205), a p-contact on a first main surface of the laser diode bar (fig. 7, 209) and an n-contact on a second main surface of the laser diode bar opposite the first main surface (fig. 7, 202), wherein the laser diode bar comprises a group of first emitters that are electrically contacted and a group of second emitters that are not electrically contacted ([0069], fig. 6, S5).
For claim 10, Ide teaches the n-contact (fig. 7, 202) connects to an n-connection layer (fig. 7, 200) disposed on the second main surface and has an n-connection area (fig. 7, bottom of 200 provides a common connection area).
For claim 13, Ide teaches and the laser diode bar (fig. 1, 20: [0071] teaches fig. 7, 20’ from a single semiconductor may be used in place of 20 separated LD devices) is mounted at the first main surface ([0051], [0073]) on 4 EAST\179197908.1a carrier (fig. 1, 10) by a connecting layer (fig. 2a, 12), the p-contact electrically conductively connects to the connecting layer by a p-connection layer (fig. 7, 210a-210e), and the connecting layer has a p-connection area on the carrier (fig. 2a, surface of 12 under 20).
For claim 16, Ide teaches the semiconductor layer sequence comprises a nitride compound semiconductor material ([0072]).
For claim 17, Ide teaches a method of producing a laser diode bar comprising: 
producing a plurality of emitters arranged side by side (fig. 1, 20, [0049] and [0071]), the emitters each comprising a semiconductor layer sequence (fig. 7, 202-209, [0072]-[0073]) having an active layer that generates laser radiation (fig. 7, 205), a p-contact on a first main surface of the laser diode bar (fig. 7, 209, top surface) and an n-contact on a second main surface of the laser diode bar opposite the first main surface (fig. 7, 202, bottom surface), 
testing at least one optical and/or electrical property of the emitters ([0062]), wherein emitters in which the optical and/or electrical property lies within a predetermined setpoint range are assigned to a group of first emitters, and emitters in which the at least one optical and/or electrical property lies outside the predetermined setpoint range are assigned to a group of second emitters ([0068], fig. 6, S4), and 
electrically contacting the first emitters, wherein the second emitters are not electrically contacted so that they are not supplied with current during operation of the laser diode bar ([0069], fig. 6, S5), and the second emitters comprise faulty emitters having a defect or do not contribute sufficiently to the emission of radiation ([0069]).
Allowable Subject Matter
Claims 3-4, 6-7, 11-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 3 and 11, Ide does not teach or suggest a p-connection layer guided from the first main surface through an opening to a second main surface and there is no clear motivation to modify the device of Ide. For claims 4 and 12, Ide does not teach or suggest the p-contact layer guided from the first main surface to the second via a side facet and there is no clear motivation to modify the device of Ide. Claims 6-7 and 14-15 are allowable due to their dependency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,128,106 (106). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the instant application are anticipated by claim 1 of 106; claims 5-8 of the instant application are anticipated by claims 2-5 respectively of 106; claims 9-12 of the instant application are anticipated by claim 6 of 106; claims 14-16 of the instant application are anticipated by claims 7-9 respectively of 106.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828